IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                            April 8, 2008

                                     No. 07-10834                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


RICHARD SHARIF, AS AGENT FOR SOAD WATTAR,
HAIFA KAJ AND RAGDA SHARIFEH; WAQAR KHAN;
SHAFQUT KHAN; ABDUL RASHID; SHAHEEN RASHID

                                                                    Plaintiffs-Appellants
v.

WELLNESS INTERNATIONAL NETWORK, LTD
a/k/a WIN; RALPH OATS; CATHY OATS;
WIN NETWORK INC

                                                                   Defendants-Appellees



                   Appeal from the United States District Court
                       for the Northern District of Texas
                                 (3:05-CV-1367)



Before WIENER, GARZA, and BENAVIDES, Circuit Judges..
PER CURIAM:*
       After this appeal was dismissed for Appellants’ failure to order a
transcript timely and make financial arrangements with the court reporter, it
was reinstated on September 26, 2007, leaving pending in the district court


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                         No. 07-10834

Appellees’ motions for at least $425,000 attorney’s fees pursuant to Fed. R. Civ.
P. 54(d)(2). A review of the record on appeal demonstrates that Appellants’
untimely performance in this court mirrors a lengthy history in the district court
of dilatoriness and hollow posturing interspersed with periods of non-
performance or insubstantial performance and compliance by Appellants and
their counsel, leaving the unmistakable impression that they have no purpose
other than to prolong this contumacious litigation for purposes of harassment or
delay, or both. The time is long overdue to terminate Appellants’ feckless
litigation at the obvious cost of time and money to the Defendants by affirming
all rulings of the district court but remanding the case to that court for the
reinstatement of its consideration of Appellees’ motion for attorney’s fees. In so
doing, we caution Appellants that any further efforts to prolong or continue
proceedings in this court, including the filing of petitions for rehearing, will
potentially expose them to the full panoply of penalties, sanctions, damages, and
double costs pursuant to FRAP 38 at our disposal.1
AFFIRMED; REMANDED FOR RULING AND DETERMINATION OF
APPELLEES’ MOTION FOR ATTORNEY’S FEES.




       1
         Appellants have filed a motion for reconsideration of the denial to file a reply brief out
of time. The motion for reconsideration is DENIED.

                                                2